Citation Nr: 0532009
Decision Date: 11/25/05	Archive Date: 03/02/06

DOCKET NO. 99-24 063                        DATE NOV 25 2005


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for right shoulder impingement.

2. Entitlement to an initial increased (compensable) evaluation for muscle contraction headaches.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service prior to this retirement in January 1992. His service awards include the Combat Infantryman Badge and a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for right shoulder impingement, and granted service connection for muscle contraction headaches, assigning a noncompensable evaluation.

In August 2002, the veteran testified before the undersigned Veterans Law Judge sitting at the RO. The transcript of the hearing is associated with the claims folder and has been reviewed.

A development memorandum was prepared in November 2002, and the Board remanded the case for further development in December 2003 and October 2004.

FINDINGS OF FACT

1. All information and evidence necessary for an equitable disposition of the issues decided herein has been obtained.

2. A preponderance of the competent evidence is against a finding that the veteran currently has right shoulder impingement syndrome.

J. The evidence does not show that the veteran's service-connected headaches are productive of characteristic prostrating attacks averaging one in 2 months over the last several months.

4. The veteran does not require frequent hospitalization for his service-connected muscle contraction headaches, and there is no objective evidence that such

-2


disability causes a marked interference with employment beyond that contemplated in the schedular standards.

CONCLUSIONS OF LAW

1. Right shoulder impingement was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2. The criteria for a compensable evaluation for muscle contraction headaches are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), imposes obligations on VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini Il), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

- 3 


The Board finds that the VCAA notice requirements have been satisfied by virtue of letters sent to the veteran in November 2004 and March 2005. Since these letters essentially provided notice of elements (1), (2), (3), see above, it is not necessary for the Board to provide extensive reasons and bases as to how VA has complied with the V CAA' s notice requirements. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In addition, by virtue of the rating decision on appeal, the statement of the case (SOC) and the supplemental statements of the case (SSOCs), he was provided with specific information as to why this particular claim was being denied, and of the evidence that was lacking. He was also supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in a June 2004 SSOC and an August 2005 SSOC.

Finally, with respect to element (4), the Board notes that the RO's November 2004 letter contains a specific request that the veteran provide the VA with any evidence that pertains to his claim. The veteran has not alleged that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice requirements have been satisfied, the Board has relied on communications other than the RO's formal VCAA notice letters to the veteran. However, at bottom, what the VCAA seeks to achieve is to give the veteran notice of the elements outlined above. Once that has been done-irrespective of whether it has been done by way of a single notice letter, or via more than one communication-the essential purposes of the VCAA have been satisfied. Here, the Board finds that, because each of the four content requirements of a VCAA notice has been met, any error in not providing a single notice to the appellant covering all content requirements was harmless. See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, supra. The veteran has not claimed that VA has failed to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini II, held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, VCAA notice was not provided to the veteran prior to the initial unfavorable AOJ decision that is the basis of this appeal. Nevertheless, the Board finds that any defect with respect to the timing of

- 4


the VCAA notice requirement was harmless error. See Mayfield, supra. Although notice was provided to the veteran after the first adjudication of the claim, the veteran has not been prejudiced thereby. The content of such notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to notify. Not only has the veteran been provided with every. opportunity to submit evidence and argument in support of his claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the veteran for the Board to proceed in deciding this appeal.

The claims folder contains service medical records, VA treatment records from Tuskegee, records from the Social Security Administration (SSA), and private medical evidence from Auburn Orthopaedic Clinic, Dr. Hartwig, East Montgomery Medical Center, East Alabama Medical Center, and Dr. Veale. The RO afforded the veteran a relevant VA examination in June 2002, and was afforded a personal hearing in August 2002. Accordingly, the Board finds that VA has satisfied its duty to notify and to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini 11, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claim for right shoulder impingement

The Board has reviewed all evidence in the veteran's claims folder, which includes, but is not limited to, his contentions, other lay statements, and private medical evidence. The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

For service connection to be established, there must be a current disability and evidence that such disability resulted from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303

- 5 


 (2005). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F .R. § 3.303(d) (2005). There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record. 38 U.S.C.A. § 7104(a). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During service, in September 1969, the veteran sustained a shrapnel wound to his right arm, in pertinent part. He is currently service-connected for myofascial syndrome of the right shoulder and trapezius area. He now asserts that he is entitled to service connection for right shoulder impingement syndrome. On review, however, a preponderance of the evidence of record is against a finding that he currently has such disability. Without a current disability, service connection may not be granted. See Brammer, supra.

The Board acknowledges an October 2001 diagnosis of right shoulder impingement syndrome (see Auburn Orthopaedic Clinic report), however, testing was limited to

- 6 


magnetic resonance imaging (MRI) of the left shoulder. Impingement syndrome of the right shoulder has not been identified by MRI or x-ray testing. According to a June 2002 VA examiner, right shoulder impingement syndrome was not seen on associated x-rays, and this examiner did not diagnose it. Subsequent VA and private medical evidence is negative for findings of right shoulder impingement, and February 2004 VA x-rays of the right shoulder were normal.

Post-service treatment records do assess right shoulder pain, however, pain is not analogous to disability. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. SanchezBenitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (in which the claimant was seeking service connection for a neck disability and an increased rating for a low back disability).

The Board finds the 2002 VA examination report more probative than the October 2001 private medical report. The VA examiner reviewed the claims folder, examined the veteran and had current x-rays to review. It is not clear how right shoulder impingement syndrome was diagnosed in October 2001. As a preponderance of the evidence is against a finding that the veteran currently has right shoulder impingement syndrome, there is no basis to grant service connection for such disability. As such, there is not an approximate balance of positive and negative evidence regarding the merits of the veteran's claim that would give rise to a reasonable doubt in favor of the veteran, the benefit-of-the-doubt rule is not applicable, and the appeal is denied. See Gilbert, supra.

Increased evaluation claim for muscle contraction headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155 (West 2002). Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. Derwinski, 1

-7


Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2004). If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2 (2005), the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). In this case, however, because the appeal ensues from the veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered. Fenderson v. West, 12 Vet. App. 119 (1999).

In April 1999, the RO granted service connection for muscle contraction headaches, secondary to the veteran's chronic myofascial disability of the right shoulder/trapezius area.

The RO assigned a noncompensable evaluation for the veteran's headaches, effective from May 1995, pursuant to Diagnostic Code 8100. Under such code, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months. Less frequent attacks warrant a noncompensable evaluation. 38 C.F.R. § 4.124a (2005).

The grant of service connection was based on March 1998 private medical evidence showing a diagnosis of muscle contraction headaches. During that examination, the veteran reported initially experiencing headaches once or twice a month, but more recently on a daily basis. He described some of his headaches as incapacitating.

- 8 


The only other post-service evidence of record pertinent to the head is private medical evidence showing a complaint of severe headaches, approximately one week following a December 2000 motor vehicle accident. A CAT scan of the brain was ordered and no abnormalities were seen. Review of the record reveals no other complaints, treatment, or diagnoses of headaches.

On review, the Board finds that a compensable evaluation for the veteran's serviceconnected headaches is not warranted. The Board has reviewed all VA treatment records, SSA records, and private medical evidence, and finds no evidence of characteristic prostrating attacks averaging one in 2 months over the last several months. Thus, a compensable evaluation for muscle contraction headaches is not warranted.

The Board has also considered whether the veteran is entitled to a staged rating. See Fenderson, supra. However, atno time during the pendency of this appeal has the veteran's service-connected headaches been more than zero percent disabling. As such, a staged rating is not warranted.

Finally, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2005). The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of V A's Compensation and Pension Service might consider exceptional or

- 9 


unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). In this case, the evidence of record does not indicate the veteran is frequently hospitalized for his service-connected headaches, and there is no indication that such disability causes a marked interference with employment beyond that contemplated in the schedular standards. Having reviewed the record with these mandates in mind, the Board finds no basis for further action. See VAOPGCPREC 6-96 (1996).

ORDER

Entitlement to service connection for right shoulder impingement is denied.

Entitlement to an initial compensable evaluation for muscle contraction headaches is denied.

	THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

- 10




